Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 1 of 26




             EXHIBIT C
Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 2 of 26




           PACIFIC GAS AND ELECTRIC COMPANY
            ANNUAL REPORT ON COMPLIANCE
           FOR 2020 WILDFIRE MITIGATION PLAN

                        MARCH 31, 2021
         Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 3 of 26




                        Pacific Gas and Electric Company
           Annual Report on Compliance for 2020 Wildfire Mitigation Plan
                                 (March 31, 2021)

I.        INTRODUCTION

In compliance with the Wildfire Safety Division’s (WSD) Compliance Operational Protocols
issued on February 16, 2021, (Protocols) and California Public Utilities Code Section
8386.3(c)(1), Pacific Gas and Electric Company (PG&E) respectfully submits its Annual Report
on Compliance for its 2020 Wildfire Mitigation Plan (WMP) for the calendar year 2020 (2020
Annual Report). In completing the 2020 Annual Report, PG&E has followed the outline of
contents provided by WSD in the Protocols. The specific Protocol requirements are included in
italics and bold below in Section II.

The information provided in this 2020 Annual Report is as of March 31, 2021. We are
continuing to review and assess our programs and initiatives, including our inspection programs,
and, in that process, may identify additional compliance-related information for the 2020
calendar year. To the extent we do identify any compliance-related information, we will notify
WSD, the Commission, and parties as soon as possible.

II.       RESPONSES TO ANNUAL REPORT ON COMPLIANCE QUESTIONS

a) An assessment of whether the EC met the risk reduction intent by implementing all of their
   approved WMP initiatives; i.e., the degree to which initiative activities have reduced
   ignition probabilities;

      i. If the EC fails to achieve the intended risk reduction, EC shall provide a detailed
         explanation of why and a reference to where associated corrective actions are
         incorporated into their most recently submitted WMP.

PG&E’s 2020 risk reduction efforts and intent are linked to our ability to complete our
commitments and successfully execute our WMP initiatives. PG&E identified and tracked 38
commitments made in our 2020 WMP that contributed towards our overall 2020 WMP goals to
reduce wildfire ignition potential, fire spread, and the impact of Public Safety Power Shutoff
(PSPS) events. 1 In summary, we completed or substantially completed 35 of the 38
commitments described in our 2020 WMP and formally revised two more commitments through
the WMP Change Order process that are now included in our 2021 WMP. The one commitment
that was not completed, substation asset inspections, was recently described in a letter submitted
to WSD on March 4, 2021. 2 A summary of the status and performance of all 38 commitments
can be found in the Appendix, Table 1, of this 2020 Annual Report. This information is also

1
  See 2020 WMP, Executive Summary at pp. 3-18 (describing goals of 2020 WMP). PG&E’s 2020 and
2021 WMP are available at: https://www.pge.com/en_US/safety/emergency-preparedness/natural-
disaster/wildfires/wildfire-mitigation-plan.page?WT.mc_id=Vanity_wildfiremitigationplan
2
     With a subsequent update letter provided on March 12, 2021.

                                                     1
        Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 4 of 26




contained on pages 353 – 363, Table PG&E-7.2-1: 2020 WMP Commitments and Performance,
of our 2021 WMP, as revised by PG&E’s errata submitted on March 17, 2021. 3

In addition to the details of each of the 38 commitments provided in the Appendix, PG&E is
concurrently providing information on all 2020 WMP initiatives in its Quarterly Initiative
Update for Q4 2020 (QIU). The QIU contains a quantitative and/or qualitative discussion on the
completion of planned work for the more than 130 initiatives included in the 2020 WMP.

The risk reduction anticipated from the 2020 WMP commitments and initiatives was identified
in the 2020 WMP through the discussion of initiatives and data provided. The risk reduction
targeted and described was achieved through the successful completion of nearly all 2020 WMP
commitments and initiatives.

Further, the work completed in 2020 has been incorporated as actual units and dollars into Table
12 of the 2021 WMP. The actual units completed and dollars spent in 2020, shown in Columns
S through U of Table 12, are used as inputs into the Risk Spend Efficiencies (RSE) for our
activities in Columns I through L. Details can be seen in PG&E’s RSE workpapers 4 where
PG&E provides details of calculated Risk Reductions achieved in 2020 from each initiative in
tab ‘RSE Results.’ 5 Details of the risk reduction methodology are provided in the RSE Lite
Methodology WMP 2021.pdf document that was included as part of the RSE workpaper package
with PG&E’s 2021 WMP.

b) A full and complete listing of all operational changes made to WMP initiatives, an
   explanation of why the changes were necessary, and an assessment of whether the
   changes achieved the same risk reduction intent;

PG&E’s 2020 work on wildfire mitigation and risk reduction are best documented by a review of
our tracking of the 38 commitments from the 2020 WMP and our QIU, which is being provided
concurrent with this 2020 Annual Report. With regard to the 38 commitments, 33 were
completed as originally planned. The remaining 5 commitments were either formally changed
through the WMP Change Order process, substantially completed, or missed. We address each
of these 5 commitments in more detail below.

PG&E’s QIU provides an overview of our annual targets and progress on initiatives described in
our 2020 WMP, including any changes to the initiatives that occurred in 2020. The QIU also
describes a 2020 delay associated with performing pole loading assessments at a rate of
approximately 230,000 poles per year in High Fire Threat District (HFTD) Tier 2 and Tier 3
locations through 2024. While the Pole Loading Assessment program fell behind the annual
forecasted rate of completion in 2020, the program is still on-track to finish assessments on all


3
  PG&E’s 2019, 2020 and 2021 WMPs and related documents, including the 2021 WMP Errata, are
available at www.pge.com/wildfiremitigationplan
4
    See 2021 WMP, 2021WMP_Section7.3_Atch01 workpapers.
5
  Please note that for certain initiatives, risk reduction benefits extend through multiple years and are
discounted and aggregated together as a net present value.

                                                      2
        Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 5 of 26




poles in Tier 2 and Tier 3 HFTD areas by the end of 2024 as originally forecasted. The QIU also
describes some of the 2020 WMP initiatives that are still in progress.

         1.      Commitments Missed

Substation Asset Inspections: On March 4, 2021, PG&E submitted an update to WSD on our
2019 and 2020 WMPs where we self-identified an error discovered in the course of our asset
management improvement processes. In 2020, we missed enhanced inspections on 24
hydroelectric substations in Tier 3 HFTD areas, as well as enhanced inspections on a portion of
the 39 hydroelectric substations in Tier 2. As a result, the status of the substation asset
inspection commitment has been revised from “completed” (in prior reporting on the 2020 WMP
commitments including our January 29, 2021 Quarterly Advice Letter 6) to “missed.” Since our
self-identified errors, we have completed remedial inspections on all the hydroelectric
substations (24 Tier 3 and 16 Tier 2) 7 and all generated A tags associated with the remedial
inspections were repaired as of March 19. 8 We are also completing a root cause evaluation to
assess how these assets were missed and to prevent a recurrence of similar issues in the future.

Pole Inspections: In addition to substation inspections, PG&E is currently investigating pole
inspections which occurred during calendar year 2020 to determine whether these inspections
were performed consistent with the 2020 WMP commitments and initiatives. Once that
investigation is complete, to the extent necessary, we will update the 2020 Annual Report to
reflect additional information learned during the investigation.

         2.      Commitments Subject to Change Orders

PG&E made two changes to 2020 WMP Commitments through the WMP Change Order process,
both of which involved new technology implementation efforts that ran into software/firmware
challenges.

Sensor IQ: The Change Order submitted on September 11, 2020, revising the implementation
timeline for the Sensor IQ project (referenced in Section 5.3.2.2.6 of our 2020 WMP 9) was
approved by WSD on January 5, 2021. As was described in our Change Order, the Sensor IQ
Pilot was originally expected to utilize Sensor IQ data deployed on 500K Smart Meters™ in Tier
2 and 3 HFTD areas before the start of wildfire season to explore the development of improved
preventative maintenance analytics to detect system anomalies, potential equipment failure, and
ignition sources by December 31, 2020. Due to incompatibility issues identified between the
firmware version currently installed on the Smart Meters™ and the Sensor IQ software, PG&E

6
    See Advice Letter 6068-E dated January 29, 2021 at p. 12.
7
  PG&E updated WSD on progress via a letter on March 12 that notified WSD of the completion of the
Tier 3 inspections and repair tags, as well as the fact that we had found the records that confirmed that
inspections had been performed on five distribution poles originally included in the March 4 letter.
8
   We targeted inspections on 16 hydroelectric substations located in Tier 2 HFTD areas to ensure
alignment with the Tier 2 inspection frequency requirement of once every three years or approximately
33%.
9
    2020 WMP at p. 5-94.

                                                     3
        Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 6 of 26




determined that it was technically infeasible to deploy the originally planned version of the
Sensor IQ tool to PG&E’s Smart Meters™.

With the delay in the Sensor IQ deployments described above, there will be an associated delay
in conducting a strategic assessment to understand what operational value can be derived using
granular load, voltage, and outage data collected by the Sensor IQ technology to improve
preventative maintenance analytics to detect system anomalies, potential equipment failure, and
ignition sources. Since the use cases for this data are unknown until a strategic assessment is
conducted, the potential impact of the revised timeline for this initiative is also unknown,
including any impacts on ignition probability or PSPS risk reduction outcomes.

Partial Voltage Detection: The Change Order submitted on December 11, 2020, for the Partial
Voltage Detection project (referenced in Section 5.3.2.2.3 of our 2020 WMP 10) was approved on
January 28, 2021. As was described in our Partial Voltage Detection Change Order, PG&E
planned to deploy Partial Voltage Detection software to an additional 365,000 Three-Phase
SmartMeters™ (in addition to the 4.5 million single-phase SmartMeters™ where it has already
been deployed) before the 2021 WMP Annual Update. However, during the initial deployment
of Partial Voltage Detection firmware to 1,000 in-service meters a technical, product issue arose
that impacted the reliability of billing reads coming from the SmartMeters where this firmware
was been deployed. This issue did not present itself during extensive testing of firmware in
PG&E’s test environments, but prevented further, large-scale deployment of the firmware as
doing so may impact PG&E’s ability to provide timely billing information to impacted
customers. As discussed in the 2021 WMP, this technology is now anticipated to be installed on
all targeted meters by the end of June 2021. 11 This delay in the Partial Voltage Detection
firmware deployment may drive an associated delay in the ability to detect and locate downed
distribution lines more quickly to enable faster response to wire down situations or potential wire
down-related ignitions if they occur. However, PG&E anticipates that the delay will have
minimal impact on the overall wildfire risk mitigation objectives because we still expect to have
the capability in place before the majority of the 2021 Wildfire Season.

         3.      Commitments Substantially Completed

Commitments that were substantially completed include the Remote Grid new technology
deployment effort (referenced in Section 5.1.D.3.8 of our 2020 WMP 12) and the PSPS
restoration initiative (referenced in Section 4.1 of our 2020 WMP 13). These commitments are
described in more detail below.

Remote Grid: This new technology deployment commitment was substantially completed in
2020. The primary objectives of learning through the development of actual projects were
accomplished and are outlined below. One program component experienced delays: “Deploying
the 4-8 initial sites.” At the end of 2020, PG&E had five (5) Remote Grid sites in the advanced

10
     2020 WMP at p. 5-91.
11
     2021 WMP at pp. 440-441.
12
     2020 WMP at p. 5-19
13
     2020 WMP at p. 4-1.

                                                 4
      Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 7 of 26




stages of deployment, with the first project forecasted to begin operations in 2021. These
projects were primarily delayed by permitting constraints associated with sensitive species. This
initiative has been identified as Substantially Completed given the successful completion of the
primary goal of learning about remote grid applications given the focus of this initiative as a new
technology deployment effort.

From the work completed on this initiative in 2020 PG&E learned:

       •   That the technology combination of Solar Photovoltaic Generation and Battery
           Energy Storage with supplemental Propane Generators is the most cost-effective,
           reliable, and cleanest solution for initial Remote Grid sites.

       •   There was sufficient initial vendor interest and availability to engage in contracting to
           deploy systems with specifications and terms responsive to PG&E’s requirements.

       •   That Remote Grids are a viable solution that can contribute to our wildfire risk
           mitigation efforts by allowing us to completely eliminate miles of overhead
           powerlines in HFTD areas by deploying Standalone Power Systems (SPSs) to serve
           customer meters.

       •   A number of site-specific conditions can reduce individual project feasibility or delay
           implementation. Examples include customer acceptance, physical space constraints,
           shading, and other constructability-related considerations such as grading and
           geological conditions, permitting challenges such as the presence of threatened
           species, cultural heritage, or adjacency to a scenic highway.

       •   The parameters of an appropriate “Terms of Service” which have been drafted into a
           form of Supplemental Provisions to the Electric Rules, as a tariffed form agreement.
           The proposed form of Supplemental Provisions Agreement was filed with the
           Commission in Advice Letter 6017-E on December 15, 2020. Commission approval
           of this Advice Letter will be a key enabler of scaling up this wildfire risk reduction
           approach.

       •   The terms and elements that were developed into reusable contract templates for (1)
           the SPS Purchase and Sale Agreement and (2) the Maintenance Agreement. These
           documents can standardize and streamline Remote Grid engagements going forward.

       •   The technical specifications that have been iteratively refined through the detailed
           design of the in-flight projects. These specifications can be used to standardize and
           streamline the Remote Grid design process going forward.

Leveraging the learnings from the 2020 Remote Grid initiative, PG&E has been developing
additional projects which will follow in 2021 and 2022. These projects will draw on the lessons
learned referenced above to enable the scale-up of this new solution for reducing wildfire risk in




                                                 5
        Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 8 of 26




applicable locations. A more detailed discussion of how these lessons learned are being reflected
in PG&E’s remote grid efforts going forward is included in our 2021 WMP. 14

PSPS Restoration: In preparation for 2020 PSPS events, PG&E increased its exclusive use
helicopter fleet from 35 to 65 helicopters and prepared two fixed-wing aircraft to support PSPS
restoration inspections. In 2020, PG&E executed a total of six PSPS events (in September,
October, and December). Our restoration improvement efforts made events significantly shorter
in duration in 2020 with an average restoration time after the weather “all-clear” of
approximately 10 hours, which represented a more than 40% improvement over the 2019
performance of approximately 17 hours. So while we achieved our overall goal of improving
PSPS Service Restoration and making PSPS events shorter, we did not achieve one target within
this initiative of restoring 98% of customers within 12 daylight hours of the weather “all-clear”,
our performance on this measure in 2020 was 96%.

The primary factor that impaired our ability to attain the 98% restoration target was the heavy
smoke created by on-going fires during the first PSPS event of 2020 (the September 7th event)
which prevented PG&E from safely flying helicopters to perform restoration inspections as
planned. The limited visibility made it such that only 28 of the 60 ready helicopters were able to
fly. This forced a shift of planned aerial inspections to instead be executed by slower, ground-
based inspections. This ultimately drove 91% performance for that one event, impacting overall
performance for the year. A secondary factor was the large geographic breadth of the October
25th PSPS event which stretched restoration teams and resulted in 96% restoration with 12
daylight hours of the weather “all-clear” for that event. In total, 2020 performance fell short of
this target by about 2%, with 96% restored within 12 daylight hours, or by about one hour, with
98% of customers across all 2020 events having been restored within 13 daylight hours.

This initiative has been identified as Substantially Completed given the successful completion of
our overall initiative goal of making PSPS events shorter for impacted customers, with an over
40% faster average restoration time, despite the disruption described above that, prevented full
completion of one portion of this commitment.

c) Descriptions of all planned WMP initiative spend vs actual WMP initiative spend and an
   explanation of any differentials between the planned and actual spends;

PG&E is providing as an attachment to this 2020 Annual Report the details of all 2020 forecast
WMP initiative spend versus actual 2020 WMP initiative spend. 15 The primary variance drivers
(such as Volume, Unit Cost, Initiative Realignment, or MAT Code Realignment) are identified
and explained in Columns L-R (for expense) and Z-AF (for capital) of the attachment.
Maintenance Activity Type (MAT) codes identify and capture a single category of work as
PG&E budgets, tracks, and manages our various utility operations programs. WSD-defined
initiatives generally do not line up exactly with the MAT code structure PG&E uses to track our
work, therefore there are a number of MAT code to initiative relationships incorporated into our

14
     2021 WMP at pp. 573-577.
15
     See PGE_2020 ARC_20210331__2020 Variance Explanations.xlsx.

                                                6
      Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 9 of 26




WMP financial data. There are situations where one MAT code is broken into multiple WMP
initiatives or where multiple MAT codes combine into one WMP initiative. Due to these
relationships, MAT code to WMP initiative realignment can occur based upon changes to the
WMP Initiative structure and/or PG&E subject matter expert feedback. As a result, PG&E
realigned certain programs from the 2020 WMP to the 2021 WMP to tie back to the described
work and outcomes of the initiatives. The impact of these changes on the financial results is
identified in the “MAT code or Initiative Realignment” column of the attachment.
d) A description of whether the implementation of WMP initiatives changed the threshold(s)
   for triggering a PSPS event and/or reduced the frequency, scale, scope, and duration of
   PSPS events.

PG&E worked to make PSPS events smaller, shorter, and smarter for our customers and
communities in 2020. Those efforts were largely successful as the six PSPS events in 2020
were, in aggregate, 55 percent smaller than those PSPS events would have been in 2019 had the
same weather patterns occurred. PG&E also succeeded in making PSPS events shorter as we
reduced the average time to restore power once the severe weather cleared by more than 40
percent.

   Changes in threshold(s) for triggering PSPS events and reduced frequency:

       •   Improvements to our PSPS criteria and meteorology tools in advance of the 2020
           PSPS season contributed to reducing PSPS event frequency. PG&E executed nine
           PSPS events in 2019, but the historical analysis of events incorporating the
           improvements made in 2020 shows that potentially only four of these events would
           have been executed using PG&E’s improved situational awareness, meteorology
           tools, and 2020 threshold values and tools.

       •   A key improvement involved moving from a 3 kilometer (km) by 3 km to 2 km by 2
           km granularity on our meteorology model. The magnitude of these improvements
           translated into a reduction in the number of PSPS events.

   Reduced scale and scope:

       •   The deployment of over 600 automated sectionalizing devices (on both the
           distribution and transmission system) allowed PG&E to more narrowly target PSPS
           events to the areas where severe weather occurred in 2020. In conjunction with the
           additional devices, the PG&E Distribution Circuit Segmenting guides utilized for
           “segmenting” circuits during PSPS events were updated to a more-targeted,
           individual, circuit-based approach. This effort also supported the more detailed
           meteorology event boundaries which reduced the number of customers impacted and
           sped up restoration times.

       •   The additional devices and above mentioned segmenting guides allowed distribution
           field personnel to streamline the PSPS event execution process by having the ability
           to more readily obtain both the segmentation guides and maps on circuits deemed


                                               7
      Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 10 of 26




             within scope rather than the lesser level of detail used previously (often at the Fire
             Index Area level).

        •    The deployment of temporary microgrids at the local and substation levels, with the
             use of Temporary Generation resources, also allowed PG&E to keep “safe to
             energize” customers in power while nearby locations were impacted by PSPS events.

        •    Overall, through the meteorology and situational awareness improvements and the
             implementation of these event execution improvements, PG&E targeted making 2020
             PSPS events impact 33% fewer customers than would have impacted by the same
             weather patterns in 2019. Instead, the multiple actions we took were successful in
             reducing customers impacted by 55%, meaning that over 800,000 customers did not
             experience a 2020 PSPS event that would have been impacted in 2019.

     Duration:

        •    The above activities to reduce the scope and more specifically target PSPS events
             also contribute to being able to restore power more quickly once the severe weather
             event passes.

        •    Based on the improved PSPS event targeting, and through the acquisition of
             additional aerial assets (helicopters and fixed-wing aircraft), PG&E restored power
             more than 40% faster in 2020 after the severe weather passed, as compared to 2019.
             On average post-PSPS inspections were completed and power was restored for
             customers 10 hours after the weather “all clear” in 2020, as compared to 17 hours in
             2019.

e) A summary of all defects identified by the WSD within the annual compliance period, the
   corrective actions taken and the completion and/or estimated completion date. 16

        1.       Inspection Reports

The WSD began inspections in May of 2020. During the 2020 compliance period, the WSD
provided a total of 108 inspection reports for inspections on 558 PG&E assets, both in HFTD
and non-HFTD areas. From the 558 asset inspections, WSD reported a total of 149 defects. A
monthly breakdown of defect findings is shown below in Table 1.
                      Table 1: Total of Monthly Defects Identified by WSD
        May        Jun        Jul      Aug       Sept       Oct       Nov        Dec      Total
         15         22        22        19        33        21         6         11        149


In response to each defect finding, PG&E took the following actions:


16
   For purposes of this portion of the 2020 Annual Report, PG&E understands a “defect” to be a defect
identified in an Inspection Report or Audit Report. See Protocols at pp. 11-12.

                                                   8
        Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 11 of 26




          1. Sent a crew to assess the field condition and remediate findings as warranted.

          2. Reported the field conditions and any remaining conditions requiring follow-up to a
             central compliance team.

          3. The compliance team prepared and submitted a response to WSD.

Responses explaining PG&E’s disposition of defect findings and relevant corrective actions were
provided back to WSD generally within ten (10) business days. PG&E utilizes our Corrective
Action Program (CAP) database to track corrective actions and commitments made in the
inspection responses to the WSD. The corrective action resolution timeline for the defects
identified during WSD inspections is based on the severity of each defect finding. For defect
findings identified in the reporting period (May – December 2020), WSD did not identify the
severity of the defects. 17 Therefore, in the response to WSD findings, we provided estimated
completion dates in alignment with our existing electric corrective tag prioritization approach.

                   a.      Summary of findings

The corrective action status of the 149 defects is summarized below. Please see attachment
PGE_2020 ARC_20210331_WSD ARC Tracker.xlsx for further details on the defects identified
in 2020, the corrective actions taken, and the completion or estimated completion dates.

At a high level, the 149 defect findings from WSD resulted in the following actions 18:

          •   63 defect findings have been remediated in the field. PG&E has confirmed the
              remediation through the creation and closure of a work order or electric corrective
              (EC) notification, and/or capturing photos validating that the asset is compliant.

          •   36 defect findings did not require any corrective action by PG&E

              o 6 defects resulted in Third-Party Notifications (TPN) where the asset in question
                is actually owned and operated by a third party (often a telecommunications or
                cable company). PG&E has notified the third party of the concern. An example
                would be a defect regarding a down guy (vegetation contact) where, upon
                inspection, it was determined that the down guy is owned by a third party. PG&E
                completes a TPN and sends it to the third party to inform the third party of the
                non-conformance.

              o 30 defects were reviewed by PG&E and determined the conditions identified did
                not meet the WSD’s definition of a defect and therefore no action is required.
                PG&E leveraged the following processes to arrive at this determination:



17
  WSD started providing “defect severity” classifications in its inspection reports starting in February
2021.
18
     This data on the 2020 defect findings is accurate as of March 24, 2021 and is continuously updated.

                                                      9
Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 12 of 26




            i. Field site visits (9) – PG&E subject matter experts performed a follow-up
               inspection and found no defect. For example, Inspection Report AS-PGE-
               022 identified a tree that appeared hazardous due to the color of the
               subject tree and the surrounding trees being green. PG&E performed a
               site visit and determined that the subject tree is a Madrone species that
               sheds during the summer and had no signs of disease/dying. PG&E also
               noted that there appeared to be significant summer leaves on the ground in
               the vicinity of the subject tree due to a customer in the area performing
               tree clearing. Due to the reasons presented above, PG&E identified that
               the tree does not present a hazard at this time.

            ii. Clarifying rule interpretations (13) – WSD identified a General Order
                (GO) 95 defect, but PG&E clarified with a subject matter expert that the
                rule does not apply in this case. For example, Inspection Report AS-PGE-
                015 involved an alleged defect regarding missing visibility strips. GO 95,
                Rule 56.9 requires installation of “substantial markers of suitable
                material…. To all anchor guys” but contains no requirements for visibility
                strips. As noted in the inspection report, this location does have a guy
                marker. Regarding visibility strips, PG&E’s Overhead Inspection job aid
                TD-2305M-JA02, expands upon requirements for guy markers by
                specifying that visibility strips shall be installed on guy markers located
                within 15 feet of the paved surface or 15 feet from the edge of the
                traveled, unpaved portion of the city or county roads were not protected by
                curbs. Since the closest roadway to this pole is more than 15 feet away,
                visibility strips are not required on this guy marker.

           iii. Scheduling of Enhanced Vegetation Management (EVM) work in progress
                (8) – WSD identified defect findings for locations where PG&E had not
                yet planned and completed EVM work. For example, Inspection Report
                MJ-PGE-026 identified trees that had not been worked per the EVM
                program. However, the EVM-related findings identified by the WSD
                consist of vegetation work that was not included in the 2020 EVM plan,
                and thus did not meet the definition of a defect.

 •   50 defect findings are pending and awaiting remediation:

     o 31 defects had been previously identified as requiring work and had existing EC
       notifications that were created as part of PG&E’s inspection and maintenance
       program. The defects will be worked in accordance with GO 95 timeline
       requirements and PG&E’s prioritization of identified corrective action tags.




                                        10
     Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 13 of 26




            o 11 defects resulted in the creation of a priority “E” or “F” EC notification and will
              be worked in accordance with GO 95 timeline requirements and PG&E’s
              prioritization of identified corrective action tags. 19

            o The remaining 8 defects involve the following:

                       Remediation of communication wires that do not meet the minimum
                        clearance requirements. PG&E will be sending out a contracting crew to
                        adjust the clearances to align with GO 95, Rule 54.4 G.

                       PG&E identified a design flaw regarding covers that were improperly
                        installed on conductors and taps. PG&E is evaluating the engineering of
                        the cover to determine if changes need to be made to the construction
                        process.

       PG&E is prioritizing these 50 defects in its work plan for 2021 and anticipates
       completing all open defect findings by August 31, 2021.

               b.       Implementation of the WSD Compliance Operating Protocols and
                        Guidance

In February 2021, WSD issued the Compliance Operating Protocols and Guidance. The
Compliance Operating Protocol established severity and resolution timelines. PG&E is aligning
its process, much of which is described above, to adhere to these resolution timelines based on
severity. PG&E is also preparing closure packages to provide documented evidence of
remediation to WSD including work completion documentation, pictures, and other
documentation. PG&E will continue to work with WSD to address their findings in accordance
with their established timelines and reach a consensus on the closure of the defects. PG&E
recognizes that the WSD inspection process is new, and we are committed to working
collaboratively with WSD to comply with the operating protocols and to satisfactorily resolve
each defect.

       2.      Audit Reports

PG&E received one Audit Report from WSD related to the implementation of the 2020 WMP:
the Audit of PG&E’s Implementation of their Enhanced Vegetation Management Program in
2020 (EVM Audit Report). PG&E provided a response to the EVM Audit Report on February
23, 2021, and an update on March 2, 2021. PG&E’s responses describe the defects identified in
the EVM Audit Report, the corrective actions taken, and the completion or estimated completion
of those actions.

       3.      2020 WMP Deficiencies and Action Items


19
   With WSD-provided defect severity classifications being issued beginning in February 2021, the 2020
defect findings that are the subject of this report were scheduled and prioritized based on existing
prioritization guidelines. Examples of E and F notifications include the replacement of a high voltage
sign and the adjustment of a slack guy wire.

                                                  11
        Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 14 of 26




In response to our 2020 WMP, WSD identified a number of “deficiencies” identified as Class A,
Class B, and Class C deficiencies that we addressed in a Remedial Compliance Plan submitted
on July 27, 2020, our Quarterly Reports which were submitted on September 9, 2020, December
9, 2020, and February 5, 2021 and our 2021 WMP filed on February 5, 2021.

After evaluating our Remedial Compliance Plan and First Quarterly Report, on December 30,
2020, and January 8, 2021, respectively, WSD identified a total of 123 Action Items for follow-
up. This additional feedback has been helpful in shaping our 2021 WMP. The 2021 WMP
addresses 38 of the 39 Actions Items that WSD identified after reviewing our Remedial
Compliance Plan. Our 2021 WMP also responds to the majority of the 84 Actions Items
identified by WSD that related to the First Quarterly Report. Section 4.6 of PG&E’s 2021
WMP 20 lists all of the 2020 WMP deficiencies as well as the Action Items and explains the
resolution of each and/or a reference to where the resolution is described.

Finally, on February 26, 2021, PG&E provided a supplemental filing that responded to all of the
remaining Action Items identified from the WSD’s review of the Remedial Compliance Plan and
First Quarterly Report.

III.      CONCLUSION

PG&E appreciates the opportunity to submit this 2020 Annual Report to provide a summary of
its compliance with the 2020 WMP. As outlined above and described in PG&E’s 2021 WMP,
much progress has been made but much more work remains to be done. Through the
implementation of our 2019 and 2020 WMPs lessons have been learned, improvements have
been identified and we continue to refine and grow our wildfire risk mitigation efforts. PG&E
looks forward to continuing to work with the Commission, WSD, communities, customers, and
other stakeholders on developing, implementing, and improving programs and initiatives that
reduce the risk of catastrophic wildfire throughout our service territory.




20
     See 2021 WMP at p. 156.

                                               12
                               Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 15 of 26




                                        APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE


2020 Commitments(a)            WMP Commitment                                    Summary of 2020 Performance


B.1 Upgraded POMMS             Increase POMMS model resolution to 2 km,          PG&E’s 2KM model is run 4 times per day. On-demand simulations and
Model to 2km                   increase model lead time to ~96 hours,            vendor-hosted training have been completed. The 8-member model
                               deploy 0.67 km forecasts on demand, and           ensemble is also being produced and delivered to PG&E daily
                               deploy a high-resolution model ensemble
                               package with 8 model members at 2 km
                               resolution


B.2 NOAA-20 Satellite Data     Add NOAA–20 data including Visible Infrared       PG&E has incorporated NOAA-20 data into the existing fire detection
                               Imaging Radiometer Suite (VIIRS) into the         workflow
                               suite of fire detection tools


B.3 Wind Event                 Develop and deploy a (2 to 4 week) Diablo         An internal long-range diablo wind forecast was created internally by
Forecasting Tool (Diablo)      wind event forecasting system based on            Meteorology. This was done after analysis of teleconnections against Diablo
                               statistical, machine learning and/or artificial   winds revealed that the Madden-Julian Oscillation could be used to indicate
                               intelligence techniques                           the potential for an increased or decreased risk of diablo winds. This forecast
                                                                                 is now produced twice a week.

     ________________
     (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
         plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
         date.”
                               Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 16 of 26



                                APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE (CONTINUED)


2020 Commitments(a)            WMP Commitment                                   Summary of 2020 Performance


B.4 Wildfire Spread Model      PG&E will evaluate incorporating the fire        Phase 2: Implementation of territory-wide fire risk, probabilistic fire spread
– Operational Impacts          spread model consequence into decision           modeling, improved urban encroachment into WUI areas and improved fire
                               support frameworks including PSPS                spotting algorithm was all completed in May 2020.

                                                                                Phase 3: CalFire validated this technology in 2019 with a pilot project and is
                                                                                likely to move forward with state-wide fire spread solution; improvements
                                                                                with Technosylva scoped for 2020. PG&E has evaluated and sees value in
                                                                                incorporating fire spread outputs directly into PSPS decision making going
                                                                                forward


B.5 Live Fuel Moisture         Conduct LFM sampling utilizing Safety and        As of the end of September 25 sites (not counting two sites that were
(LFM) Sampling                 Infrastructure Protection Team (SIPT)            established but lost due to wildfire damage) are actively being sampled by
                               resources. Targeting samples from 10             SIPT crews. Sampling will be done on the 1st and 15th of each month going
                               locations by 06/01, and 15 additional sites by   forward.
                               9/01 for a 2020 total of 25


B.6 Re-calibrate the OPW       Reproduce 30-year weather and fuel               The 30-year climatology production of weather, DFM and LFM was entirely
and FPI models                 moisture climatology at the same 2 km            completed by 10/1.
                               resolution and model configuration as the
                               enhanced operational POMMS model. Re-
                               calibrate the OPW and FPI models using the
                               new 2 km historical dataset

     ________________
     (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
         plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
         date.”
                               Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 17 of 26



                                APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE (CONTINUED)


2020 Commitments(a)            WMP Commitment                                    Summary of 2020 Performance


B.7 SmartMeters™ - Partial     Deploy 365,000 Three-Phase Smart                  Technical issues identified in November drove delays in product deployment.
Voltage Detection              Meters™ and extend the partial voltage            A Change Order was submitted on 12/11/20 informing CPUC change in
                               detection enhancement to 3-phase Smart            deployment timing and was approved on 1/28/21.
                               Meters™ and 4-Wire Distribution systems
                                                                                 PG&E received a proposed firmware fix at the beginning of February 2021,
                                                                                 we will test the new firmware and deploy firmware to field meters upon
                                                                                 successful certification. PG&E expects to have Partial Voltage
                                                                                 Implementation in place on Three Phase meters in June 2021.


B.8 Smart Meters™ –            Deploy Sensor IQ pilot to 500K Smart              A vendor product issue and technology constraints in the current datacenter
Sensor IQ Pilot                Meters™ covering ~25,597 distribution line        necessitated change in deployment timing. A Change Order submitted to
Deployment                     miles in HFTD and customize reads and             WSD on 9/11 was approved 1/5/21. Deployment of Sensor IQ profiles to
                               alarms to identify service transformer failures   field meters began in January 2021. PG&E plans to complete the full
                                                                                 program scope of 500K meters in 2021.

     ________________
     (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
         plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
         date.”
                               Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 18 of 26



                                APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE (CONTINUED)


2020 Commitments(a)            WMP Commitment                                     Summary of 2020 Performance


B.9 High-Definition            Deploy an additional 200 cameras by                216 cameras were installed, 16 units ahead of the target.
Cameras Deployment             December 31, 2020


B.10 Weather Stations          Install 400 weather stations in 2020               404 stations were installed, 4 units ahead of the target


C.1 SCADA Transmission         Install 23 SCADA transmission switches to          54 SCADA Switches installed in 2020; 39 by 9/1 exceeding the 9/1 target of
Switching (switches)           provide switching flexibility and sectionalizing   23 to support 2020 PSPS events
                               for PSPS events


C.2 Distribution               Enhance distribution segmentation by adding        603 devices commissioned by 9/1, exceeding the target
Segmentation                   592 automated sectionalizing devices by
                               9/1/20
(automated devices)


C.3 Remote grids               Deploy 4-8 initial sites to validate use cases,    Commitment substantially complete. The primary objectives of learning
                               design standards, deployment processes and         through the deployment of actual projects have been completed. Five
                               commercial arrangements and deliver                Remote Grid sites are currently in the advanced stages of deployment, with
                               recommendations for scale-up                       the first forecast to be operationalized in 2021, primarily delayed by
                                                                                  challenging permitting constraints associated with sensitive species.

     ________________
     (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
         plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
         date.”
                               Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 19 of 26



                                APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE (CONTINUED)


2020 Commitments(a)            WMP Commitment                                   Summary of 2020 Performance


C.4 Transmission Line          Evaluate all 552 transmission lines in HFTD      Evaluation of all 552 Transmission lines was completed in Q1
Evaluation for PSPS            areas to determine which lines can
Scoping                        potentially be removed from future PSPS
                               Event scope


C.5 System Hardening           Enable SCADA capability on the remaining         All of the remaining distribution circuit breakers in HFTD area were enabled
(SCADA enabled circuit         circuit breakers within HFTD (excluding 4kV).    with SCADA as planned.
breakers)


C.6 System Protection          Replace 8,850 non-exempt surge arresters         10,263 non-exempt surge arresters were replaced (Installed and QA verified)
(surge arresters)              with exempt surge arresters in Tier 2 and        in Tier 2 and Tier 3 HFTD areas in 2020.
                               Tier 3 HFTD areas in 2020


C.7 System Protection          Based on High Impedance Fault Detection          PG&E had 126 reclosers within Tier 2 & 3 fire areas with DCD enabled to
deploy DCD (reclosers)         pilot results, deploy newer protection           alarm for a wire down condition by the end of June, exceeding the target of
                               capabilities Downed Conductor Detection          100.
                               (DCD) to 100 reclosers in Tier 2 & 3 HFTD


C.8 Rapid Earth Fault          REFCL demonstrations are planned to begin        All pieces of the REFCL system have been installed (construction completed
Current Limiter (REFCL)        in 2020 on operational assets to test its        for both all substation and distribution line equipment) to support in-field
Pilot                          capabilities.                                    testing and evaluation of the REFCL Technology.

     ________________
     (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
         plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
         date.”
                                Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 20 of 26



                                 APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE (CONTINUED)


2020 Commitments(a)             WMP Commitment                                   Summary of 2020 Performance


C.9 System Hardening            Refining Criteria for Hardened Distribution      Calibration of the criteria with PSPS tools is complete. The criteria were
Criteria Refinement (Dist.)     Facilities During Potential PSPS Events          applied during the 10/25 PSPS event, to simulate the application of the
                                                                                 criteria for the future descoping of a segment of the Oakland K 1102 circuit.
                                Includes, simulate OH performance using
                                Finite Elements Analysis (FEA)


C.10 System Hardening           System Hardening; 221 miles in 2020              342 miles completed
                                (excludes Butte County Rebuild see C.11)
(line miles)


C.11 Butte County Rebuild       Butte County Rebuild; 20 miles in 2020           Completed 21.3 WMP miles, exceeding the 20-mile target
                                (noted as tracking separately from other 221
(UG de-energized miles          miles)


C.12 Expulsion Fuse             Continue implementing the non-exempt fuse        643 Non-Exempt Fuses replaced in 2020
Replacement (non-exempt         replacement program at a forecast rate of
equipment)                      625 fuses/cutouts per year.


D.1 Ultrasonic Inspections      Commence a pilot of Ultrasonic technology in     PG&E’s ATS Team completed the pilot, produced summary conclusions, and
Pilot                           both transmission and distribution               received and reviewed a 3rd party vendor validation report

      ________________
      (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
          plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
          date.”
                               Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 21 of 26



                                APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE (CONTINUED)


2020 Commitments(a)            WMP Commitment                                    Summary of 2020 Performance


D.2 Distribution HFTD          Perform detailed overhead inspections on          Completed all targeted inspections, 100 percent of Tier 3 and 33 percent of
Inspections (poles)            100 percent of HFTD Tier 3, and 33 percent        Tier 2, with 339,728 distribution structures inspected in 2020.
                               of HFTD Tier 2 Distribution assets


D.3 Transmission HFTD          Perform detailed overhead inspections on          Completed all targeted inspections, 100 percent of Tier 3 and 33 percent of
Inspections (structures)       100 percent of HFTD Tier 3, and 33 percent        Tier 2, with 26,282 transmission structures inspected in 2020.
                               of HFTD Tier 2 Transmission assets


D.4 Substation HFTD            Inspections once annually for all HFTD Tier 3     Completed inspections on electric transmission and distribution substations:
Inspections (substations)      stations, on a three-year cycle for stations in   100% of Tier 3 and ~33% of Tier 2; As reflected in the March 4, 2021 letter
                               HFTD Tier 2                                       entitled “PG&E 2019 and 2020 Wildfire Mitigation Plan Update”, PG&E did
                                                                                 not complete full detailed inspections on 100% of Tier 3 and ~33% of Tier 2
                                                                                 power generation switchyards.


E.1 EVM (line miles)           In 2020, complete and validate an additional      1,878-line miles completed and validated
                               1,800 EVM circuit miles on distribution lines
                               in HFTD areas


F.1 SIPT Crews and             Increase staffing to budgeted level of 98         Target exceeded with 42 engine trucks operational, 102 STIP crew members
Engines Resourcing             STIP crew members and place 40 Engines,           staffed and a SIPT Viewer daily usage rate at the end of May of 91 percent.
                               and maintain SIPT Viewer daily usage rate of
                               90 percent

     ________________
     (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
         plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
         date.”
                               Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 22 of 26



                                APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE (CONTINUED)


2020 Commitments(a)            WMP Commitment                                   Summary of 2020 Performance


F.2 Protocols for PSPS Re-     Update standard (TD-1464B-002) to include        Completed all phases: (1) standard updated, (2) DCC operator training
Energization1                  lessons learned from 2019 PSPS events and        materials finalized and released in June, (3) all DCC operators completed
                               latest meteorology inputs, update the existing   training, and (4) all needed employees (over 10,000) completed TD-1464S
                               DCC Operator training materials to               training.
                               incorporate revisions to the standard, and
                               confirm that required PG&E personnel
                               complete annual TD-1464S training.


F.3 Removal of TripSaver       Permanently remove the automatic reclosing       All 273 devices in scope were either replaced or had auto-reclosing
Auto-Reclosing                 functionality of the remaining TripSavers        functionality removed prior to June 1, 2020
Functionality                  serving the Tier 2 and Tier 3 HFTD areas


I.1 Emergency Preparation      Finalize TD-1464B-002, perform field and         Completed all phases: (1) standard updated, (2) performed field and
& Restoration1                 classroom exercises, and conduct classroom       classroom exercises, and (3) training completed as of 10/3
                               / web-based training to prepare utility
                               personnel to restore services after
                               emergencies

     ________________
     (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
         plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
         date.”
                               Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 23 of 26



                                APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE (CONTINUED)


2020 Commitments(a)            WMP Commitment                                   Summary of 2020 Performance


I.2 PSPS - Service             PG&E has adopted a new goal of conducting        Commitment substantially completed for the year. Aerial assets acquired as
Restoration                    safety patrols and restoring service to          planned. Total average restoration time after the “all-clear” reduced by more
                               98 percent of PSPS-affected customers            than 40% from 2019. Goal of 98 percent restoration within 12 daylight hours
                               within 12 daylight hours of the weather “all-    nearly achieved with 96% performance. Driver of performance was (1) heavy
                               clear” declaration.                              smoke during the first PSPS event of 2020 (9/7) such that only 28 of 60
                                                                                helicopters were able to fly, driving ~91 percent performance for that event;
                                                                                and (2) the 10/25 PSPS event taxed restoration teams due to its geographic
                                                                                breadth, driving 96 percent performance for that event.


I.3 PSPS Customer Impact       Mitigate PSPS customer impacts by using 1)       All three phases completed: (1) completed in alignment with commitments
Mitigation                     advanced meteorology tools to forecast           B.1 “Upgraded POMMS Model” and B.2 “NOAA-20 Satellite Data” advancing
                               wildfire risk conditions, 2) apply improved      meteorology forecasting tools. (2) Completed and improved analysis was
                               analysis on system facing high fire risk, and    utilized in the approved 2020 guidance for T&D PSPS decision making. (3)
                               3) improving switching / sectionalizing, to      Switching / sectionalizing goals completed as of 9/1/20 with 603 distribution
                               affect smaller portions of the grid.             sectionalizing devices and 36 transmission switches completed, exceeding
                                                                                targets.


     ________________
     (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
         plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
         date.”
                               Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 24 of 26



                                APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE (CONTINUED)


2020 Commitments(a)            WMP Commitment                                   Summary of 2020 Performance


I.4 Community Based            PG&E will enhance coordination with              PG&E conducted outreach to 264 CBOs and 38 multicultural media
Organizations (CBOs)           Community Based Organizations (CBOs)             organizations that serve various groups within the AFN community to share
Coordination                   and multi-cultural media partners that have      information about PSPS preparedness. Overall a total of 250 CBOs and 36
                               existing relationships and serve                 multicultural media organizations agreed to share PG&E awareness &
                               disadvantaged and/or hard to reach               preparedness messages with their consumers / network before and / or
                               communities to provide in-language /             during PSPS events as applicable.
                               translated education


I.5 CERP (Update and           Update and publish the Company                   2020 CERP updated and published with final 2020 revisions completed and
Publish)                       Emergency Response Plan (CERP)                   published in October.


I.6 Microgrids for PSPS        Mitigate the customer impacts of PSPS            Target achieved through multiple microgrid tools available to support PSPS
Mitigation                     through permanent and temporary front-of-        event mitigation:
                               the-meter microgrid solutions
(operationalized units)                                                         1) 392 MWs of temporary generation reserved and available to be deployed
                                                                                to mid-feeder microgrids or substations that are safe to energize during 2020
                                                                                PSPS events

                                                                                2) 6 temporary microgrids operational for 2020 PSPS events

                                                                                3) 60 substation sites made Operationally Ready or ready to receive
                                                                                temporary generation and energize safely within 48 hours of need to deploy
                                                                                prior to a PSPS event

     ________________
     (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
         plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
         date.”
                               Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 25 of 26



                                APPENDIX TABLE 1: 2020 WMP COMMITMENTS AND PERFORMANCE (CONTINUED)


2020 Commitments(a)            WMP Commitment                                   Summary of 2020 Performance


I.7 PSPS - 24/7 Information    Mitigating Impacts on De-energized               De-energized Customers during PSPS received 24/7 Information Updates
Updates                        Customers during PSPS through 24/7               and had uninterrupted access to website and call center information.
                               Information Updates. PG&E’s website and
                               call center allow customers 24/7 access


I.8 CRC Mitigate PSPS          Mitigating Impacts on De-energized               PG&E had 362 event-ready outdoor and indoor CRC sites available to
Customer Impacts               Customers during PSPS through Community          support PSPS events as needed in 2020.
                               Resource Centers (CRCs)

     ________________
     (a) Color code legend: Blue Fill = Commitment is completed; Green Fill= Commitment is on target; Amber Fill = ~one month or less behind
         plan/”At Risk” or “Substantially Complete, if after due date”; Red = >one month behind plan / “High Risk” or “Commitment Missed, if after due
         date.
Case 3:14-cr-00175-WHA Document 1374-3 Filed 04/01/21 Page 26 of 26
